Nathan, J.
Plaintiff has recovered a verdict against defendant in an action based on wrongful eviction from her hotel room and abusive conduct by defendant’s hotel manager at the time of the eviction. The complaint, which contains but a single cause of action, alleges a violation of section 535 of the Real Property Law pursuant to which plaintiff moves for treble damages.
It is clear that the statutory provision for treble damages applies solely to forcible evictions, and not to any common-law or statutory liability of innkeepers for mistreatment of their guests. This case was tried and submitted to the jury as one action for damages arising out of either or both wrongs, and the verdict is therefore in a single amount for all damages found to have been sustained as a result of the whole occurrence. Consequently, it cannot be ascertained how much of the damages resulted from the eviction alone. Furthermore, this does not appear to be a proper case for treble damages, since the evidence falls short of establishing that physical force against plaintiff’s person was used or threatened.
The motion is denied. Enter judgment in accordance with verdict as rendered.